Citation Nr: 1703652	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-00 218	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Carl Groves, Agent


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to June 2005.  He also had a period of active duty for training (ACDUTRA) from November 1995 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction now lies with the Nashville, Tennessee RO.  The July 2007 rating decision granted entitlement to service connection for PTSD and established a 30 percent disability rating, effective June 2005.  

The Board most recently remanded the Veteran's claim in June 2015 for further development adjudication.  The requested development on remand, consisting of obtaining additional records, has been accomplished.


FINDINGS OF FACT

1.  From June 23, 2005 to December 20, 2007, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to  such symptoms as depressed mood, sleep impairment, and irritability.

2.  From December 21, 2007, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as frequent nightmares and intrusive thoughts, flashbacks, a depressed mood, panic attacks more than once a week, hypervigilance, and social isolation 

3.  From December 21, 2007, the probative evidence of record is against a finding that the Veteran's PTSD manifested symptoms which caused occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

4.  The Veteran's PTSD is not shown to be so exceptional or unusual to render the applicable schedular criteria inadequate for evaluating the disability.


CONCLUSIONS OF LAW

1.  From June 23, 2005 to December 20, 2007, the criteria for an initial disability rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  From December 21, 2007, the criteria for a 50 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA examinations in March 2006 and February 2013.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  The Veteran has not asserted, nor does the evidence reflect, that the February 2013 examination is not sufficiently contemporaneous to fully contemplate his current symptoms and severity of PTSD.  Therefore, VA's duty to assist has been met.

Legal Criteria

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated under DC 9411 for PTSD, which is evaluated at 30 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan at 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The global assessment of functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-4)).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the evidence relevant to this claim was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims (such as the instant claim) certified to the Board before August 14, 2014, the Board will still consider the assigned GAF scores as relevant to this appeal.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).




Analysis

The Veteran contends that he is entitled to a higher disability rating for his service-connected PTSD, currently evaluated at 30 percent disabling, effective June 2005.

In reaching its decision, the Board has reviewed all of the evidence in the Veteran's claims file, to include VA treatment records, VA examination reports, lay statements, and has considered all psychiatric symptomatology, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  The Board has noted below, in parentheses, the dates of the VA clinical records which support its findings.

As discussed in further detail below, the Board finds that a 50 percent disability rating, no higher, is warranted from December 21, 2007.  Prior to December 21, 2007, the Board finds that a 30 percent disability rating is appropriate.

From June 23, 2005 to December 20, 2007

The Veteran is in receipt of service connection from June 23, 2005, when he separated from service; however, the earliest clinical record is a March 23, 2006 VA examination report.  The examination report reflects that the Veteran reported persistent symptoms including detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, an exaggerated startle response, difficulty concentrating, hypervigilance, markedly diminished interest in participating in activities, and a restricted range of affect.  

The Veteran stated that he endorsed violent thoughts, but did not intend to act on them.  He also said that he was less emotionally expressive and had a decreased libido.  Additionally, the Veteran also reported weekly nightmares, "sad and dark" intrusive memories, and difficulty relaxing and socializing.  He stated that he avoids discussing and thinking about his experiences and did not tell his wife about them.

The examiner assigned a GAF score of 60 (moderate symptoms or moderate difficulty in social, occupational, or school functioning), and noted as follows:

He is mentally capable of managing benefit payments in his own best interest.  Mentally, he occasionally has some interference in performing activities of daily living because of impaired concentration and fatigue from insomnia.  The best description of the claimant's current psychiatric impairment is psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks, although generally.  The above statement is supported by the following symptoms: depressed mood and chronic sleep impairment.  He has no difficulty understanding commands.  He appears to pose no threat of persistent danger or injury to self or others.  

The Board has considered the Veteran's symptoms, whether or not they are in the rating criteria, and determined that the evidence from the 2006 examination is against a finding of occupational and social impairment, with reduced reliability and productivity.  

The Board finds that the Veteran has not exhibited symptoms of such severity and/or frequency to warrant an initial disability rating in excess of 30 percent prior to December 21, 2007.

Although the examiner noted that the Veteran endorsed violent thoughts, the evidence does not reflect that he was in persistent danger to himself or others.  Moreover, there is no evidence of record (e.g. by lay statements, arrests records) that he was ever actually violent.  

Furthermore, while the March 2006 QTC examination reflects that the Veteran experienced some difficulties due to his PTSD, his overall symptomatology is probative evidence against an increased rating.  According to the examiner, the Veteran had a depressed mood, at most, two times per week.  The examination report reflects that the Veteran's memory and concentration were within normal limits and that he did not have panic attacks.  Although the Veteran's relationship with his wife was "more detached at times," the Veteran stated that the relationship was good and loving.  He also stated that he had a good relationship with his children.

Therefore, the preponderance of the evidence is against increasing the Veteran's disability rating for PTSD in excess of 30 percent for the time period prior to December 21, 2007. 

From December 21, 2007

The Board notes that there is a clear demarcation in the Veteran's treatment records that warrants an increased disability rating of 50 percent, and no higher, from December 21, 2007.  On this date, the Veteran started monthly psychotherapy treatment.  VA treatment records indicate that the Veteran's January 2008 self-report measure of PTSD symptoms, endorsed symptomatology in the moderate to severe range.  

VA treatment records also show that the Veteran experienced sleep disturbances, to include regular nightmares, night sweats, insomnia, and erratic sleep patterns.  The Veteran stated that he was sleeping 4 hours a night (e.g. September 2010).  He stated that he had difficulty falling and staying asleep, often waking up because of hearing gunfire or explosions (e.g. January 2008, February 2008, August 2008, December 2009, January 2012).  Throughout the relevant time period, the Veteran had frequent nightmares, at worst 4-5 times a week (e.g. December 2008) and also stated that he was chronically tired (e.g. August 2012; see also August 2008, March 2009, September 2011).

In December 2007, the Veteran's wife reported that he woke up in the middle of the night, screaming and picking up objects from the floor as if fighting the enemy.  She stated that he sleepwalked approximately once a month (e.g. February 2008) and that the Veteran cried at night, sometimes while sleeping (e.g. January 2008, February 2008).  In February 2009, she reported that she found him sleeping in bed with a rifle. 

During this time period, the Veteran also stated that he experienced hypervigilance and panic attacks.  He stated he was "always on watch" and scanned rooftops for suspicious people (e.g. January 2008, February 2009).  In June 2008, he went camping and sat up all night because he felt like he needed to guard the area. In June 2009, the Veteran stated while driving home from work late one night, he saw a box with a wire sticking out of it on the side of the road.  The Veteran stopped and turned around, driving 10 miles out of his way home because he was unable to drive past it.  During this incidence, the Veteran also stated that he became vigilant, driving in the middle of the road as was routine in Iraq to avoid IEDs, and checking his mirrors for anyone following him.  He stated that he knew he was overreacting, but was unable to control his reaction.

In another instance, in a June 2009 entry, the Veteran reported becoming hypervigilant during a door-to-door assignment for his political science class.  He stated he began watching the windows and feeling notable anxiety.  He knew he was in a Tennessee neighborhood, but it was reminiscent of clearing houses in Iraqi neighborhoods.   The Veteran stated that he eventually stated he was not feeling well so he could stop knocking on doors.  

The Veteran's PTSD symptoms also affected his personal relationships and ability to be in crowds.  He experienced anhedonia and felt "cut off" from others (e.g. January 2008, July 2009, September 2010, April 2012, May 2012, February 2013).  In August 2011, he stated that his social isolation and family disconnection were primary areas of concern for him.  The Veteran stated that he felt emotionally disconnected from his brother, who he was close with prior to deployment (e.g. December 2011).  In November 2008, the Veteran and his wife stated that he was a different person after his deployment.  His PTSD impacted their marriage and created an emotional distance between them (e.g. February 2009).  Nevertheless, in January 2012, he stated that his family and children were his reason to live.  The Veteran stated that he felt depressed about his wife becoming less dependent on him while he was deployed and that his current memory issues were affecting their relationship.  Their partnership changed from teamwork and shared responsibility to his need for memory support and inability to contribute to the family, other than working and attending school (e.g. March 2009).  His sexual desire and libido decreased (e.g. December 2008, January 2009). 

The Veteran also reported that his PTSD impacted his relationship with his children.  He felt distant from them (e.g. January 2008).  The Veteran admitted to having difficulty interacting with his children and felt "distressed" about this (e.g. September 2010).  Treatment records from 2008-2012 indicate that the Veteran tried to engage in family activities even though he had difficulty being around groups of people or in crowds.  He stated that he thought "tactically" and felt distressed when he was not with his family to protect them (e.g. September 2009). 
 
During the relevant time period, the Veteran attended school and worked.  He stated that staying busy helped to manage his symptoms.  However, his memory and concentration were a major issue (e.g. January 2008, August 2008, April 2009).  Treatment providers attributed these issues to his PTSD (e.g. December 2008, January 2009). 

Specifically, the Veteran stated that he had problems in school due to his concentration, memory loss, word retrieval, and remembering his class schedule.  He reported that he got lost when he read and had to read sentences several times (e.g. December 2008).  In addition, he had difficulty recalling information from class lectures, following directions, and had to ask the professor to repeat himself  (e.g. October 2008, December 2008, July 2009).  However, despite these challenges, the Veteran graduated with his first bachelor's degree in August 2009 and his second bachelor's degree in August 2010 (e.g. July 2009, September 2009, March 2010, July 2010).  He planned to attend graduate school until his wife's unexpected pregnancy with their fourth child (e.g. July 2010).

At work, the Veteran experienced similar difficulties with his memory deficits.  Treatment records from 2008-2013 indicate that the Veteran was driven by his desire to provide for his family and curtail manifestations of his PTSD symptoms.  He held different jobs throughout the relevant time period.  The Veteran stated that he had a difficult time at work when he had to complete closing duty tasks as he often became overwhelmed.  He constantly questioned himself and required extensive time to check and recheck his work (e.g. December 2009, October 2012).  

Most notably, the Veteran worked at a gun range as a promotional/advertising coordinator (e.g. August 2008, October 2008, December 2008, April 2012).  However, he "admitted seeking the 'comfort' of working in a setting where weapons were used because he feels at home" (e.g. January 2008).  The Veteran stated that he was "very lucky" to have the job because his boss is a friend and understanding of his situation (e.g. August 2008). 

Lastly, the treatment records show that the Veteran experienced flashbacks and intrusive thoughts as often as 4-5 times a day.  Although the Veteran did not have a history of auditory, visual or tactile hallucinations or delusions, he reported that, at times, he saw sights of children getting killed (e.g. December 2007) and sometimes saw shadows of people just outside his line of vision that he knew were not there  (e.g. June 2008, August 2008, April 2009, November 2011).  

It is also important to note that throughout the relevant period, the treatment providers stated that the Veteran had intact abstract thinking and his thought process was linear, goal-directed and reality-based.  The Veteran also displayed no evidence of psychosis and denied suicidal and homicidal ideations.

A February 2013 VA examination reflects that the Veteran continued to experience manifestations of his PTSD symptoms.  The examiner reviewed the Veteran's claims file and conducted a thorough psychosocial evaluation, ultimately finding that the Veteran had occupational and social impairment, with reduced reliability and productivity; which the Board finds adequately compensated by a 50 percent disability rating.  During the examination, the Veteran stated that he only trusted his wife and only felt comfortable around other veterans.  At the time of the examination, the Veteran was doing clerical work at the VA and working part time on the weekends at a shooting range.  

In the disability questionnaire (DBQ), the examiner indicated that the Veteran exhibited the following symptoms: difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, panic attacks more than once a week, mild memory loss, flattened affect, disturbances of motivation or mood, difficulty in establishing or maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities.  

The examiner assigned a GAF score of 55 (moderate symptoms or moderate difficulty in social, occupational, or school functioning) and stated that the Veteran was hypervigilant and had an exaggerated startle response.  He was irritable, with a low frustration tolerance.  He was socially isolated and avoidant.  He was withdrawn from his family, even though he loves his wife and children.  He had an exit strategy for them when they leave the house.  He had combat-related nightmares, night sweats, and nocturnal enuresis while in the midst of a dream.  He had panic attacks, difficulty sustaining focus and attention, and impaired memory.  He counted his steps and had ruminating thoughts and checking behaviors.  He worked two jobs to keep himself distracted.  He had symptoms of trichotillomania but has never disclosed this or his other obsessive-compulsive symptoms to his psychiatrist.  He denied suicidality.  He took medication but found that it was not addressing his obsessive-compulsive symptoms.  He reported that his jobs are what kept him going because he can provide for his family and still have enough to do to keep him from thinking too much about his combat experiences.  While the examiner suggested talking to his psychiatrist about these other symptoms and also seeking therapy, the Veteran noted that he could not attend the VA groups due to his working schedule.  He did not want to be labeled as unemployable and ruminated over this, as he wanted to keep his jobs and was able to function well in them even though he was slower than his coworkers due to his checking behaviors.  

VA psychotherapy notes from February 2013 onward indicate that the Veteran continued to experience sleeping disturbances during this time period.  In August 2015, the Veteran's wife submitted a statement about the Veteran's symptoms.  She described that he had trouble sleeping, often cried and talked in his sleep, woke regularly from nightmares, and occasionally wet his bed while having a nightmare.

The Veteran's PTSD symptoms also limited his social interactions and impacted his relationships with his wife and four children.  Although he was motivated to improve these relationships (e.g. March 2013), he had difficulty tolerating his children and no interest in spending time with them (e.g. March 2015).  In September 2015, the Veteran stated that he felt like his PTSD had a significant impact on his marriage, even though his wife was supportive.  In an August 2015 statement, his wife stated that he spent "as much time as he can get away with by himself."  She also stated that relationships with friends and family that were once so important to him had become very strained, and he had not much to do with family or friends other than a couple of other veterans he met somewhere.  The two of them continued to struggle in their marriage, which was never the case before he left for Iraq.  Problems with affection and intimacy were noted.  However, she noted that he found it helpful to spend time with other veterans, even traveling to Quebec with a military friend in January 2014.  

In June 2014, the Veteran reported that he continued to have difficulty going out and engaging in group settings.  The Veteran's wife stated that he expressed no interest in participating in family or neighborhood get togethers due to his inability to be in large crowds (August 2015 Statement).  He reported instances where he left the grocery store or restaurant after he was triggered and experienced a panic attack  (e.g. June 2014, January 2015).  While on an April 2015 trip to Disney World with his family, the Veteran reported that he struggled with crowds, fireworks, and people of different nationalities.  

During the relevant time period, the Veteran had panic attacks at work, sometimes vomiting and departing work due to these symptoms (e.g. February 2014).  He also forgot things and had to be corrected for mistakes (August 2015 V.G.R. Statement).  However, the Veteran regularly maintained employment.  He stated that work was helpful for his symptoms (e.g. February 2013, September 2015) and that he used it as a distraction (e.g. March 2013).  His wife corroborated his statement, reporting that he kept busy with work, working as much as his employer would let him (August 2015 Statement).  His supervisor also stated that he worked as much overtime as he is offered and keeps himself busy (August 2015 V.G.R. Statement).  

VA psychotherapy notes during this time period reflect that the Veteran continued to be hypervigilant, and his mood remained "okay" with a restricted, blunt, or flat affect.  He also demonstrated obsessive compulsive tendencies, to include pulling out his facial hair (trichotillomania) and counting stairs (e.g. February 2013, April 2013).

Additionally, throughout the appeals period the treatment providers stated that the Veteran had intact abstract thinking and his thought process was linear, goal-directed and reality-based.  The Veteran also displayed no evidence of psychosis and denied suicidal and homicidal ideations.

In sum, the Board finds that resolving all doubt in favor of the Veteran, an initial disability rating of 50 percent, and no higher, is warranted from December 21, 2007.  Therefore, the Board also finds that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

The Board has considered the Veteran's symptoms, whether or not they are in the rating criteria.  The Board has also considered the examples listed in the rating criteria and finds that the Veteran's reported symptoms do not rise to such level of severity for a 70 percent or 100 percent rating.  His speech has not been intermittently illogical, obscure, or irrelevant.  He has not had spatial disorientation.  He has not neglected his personal appearance and hygiene.  He has not had an inability to maintain effective relationships.  He has not had gross impairment in thought processes or communication.  He has not had persistent delusions or hallucinations.  He has not had grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  He has not had disorientation to time or place, or memory loss for names of close relatives, his own occupation or own name.

The Veteran has relationships with his wife and four children, indicating that he is able to establish and maintain relationships, albeit with some difficulties.  Treatment records from 2008-2012 indicate that he has gone on family vacations, attended his daughter's cheerleading games, and his son's sports.  In addition, while the Veteran has limited friends, primarily other veterans, he states he feels comfortable around other veterans and finds it helpful to engage with them (e.g. December 2011, February 2013, December 2014).  In December 2011, he saw a friend that he served with in Iraq.  He also went on a trip to Quebec with his friend from the military in November 2013.  A 50 percent disability rating encompasses the difficulties he encounters in these relationships.  

Since December 21, 2007, the Veteran's depression has not been so severe as to affect his ability to function independently; in fact, he has been regularly employed, at times working two jobs, and has also successfully completed two bachelor's degree programs (e.g. July 2010).  In addition, there is no evidence in the record to indicate that the Veteran possesses suicidal ideation or is in persistent danger of hurting himself or others.  The Veteran has continuously denied suicidal and homicidal ideation throughout his treatment.  Additionally, there is no evidence in the record that the Veteran's judgment, thought process, or impulse control have been so impaired that his wife or his employer felt it was necessary for him to stop working at a gun range.  

Although the Veteran does displays some obsessive compulsive behaviors (e.g. pulling out his beard hair (trichotillomania) and counting stairs), there is no evidence in the record that these behaviors interfere with his routine activities. Furthermore, a 50 percent disability rating encompasses the Veteran's panic attacks and hypervigilance, which occur regularly, but the Board finds are not "near continuous" in nature.  

Therefore, the Veteran's overall disability picture does not result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

Additionally, the Board acknowledges that the Veteran is competent to report many of his symptoms; however, even if the Veteran had such symptoms, and even if they caused some problems at work, his statements do not show that his symptoms rise to the level of a 70 or 100 percent rating.  A 50 percent rating encompasses difficulty establishing and maintaining effective work relationships and that the Veteran would have some difficulty with work.  While the Veteran reported that he had difficulties concentrating and some memory loss, a 50 percent rating encompasses those types of symptoms.

Therefore, the Board finds that the impact of the Veteran's symptoms, when considered with the record as a whole, has not been so severe as to warrant a rating in excess of 50 percent for the period on appeal starting December 21, 2007.  

In reaching the above conclusion, the Board also acknowledges that since December 2007, the Veteran's GAF scores have ranged from 50-63, with the exception of a GAF score of 65 in January 2008 and 70 in December 2008.  As such, the Veteran's PTSD symptomatology was regularly assessed as manifesting moderate symptoms, or moderate difficulty in social, occupational or school functioning.  Therefore, the GAF scores do not reflect occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood, so a disability rating of 50 percent, no higher, from December 21, 2007 is appropriate.

Ordinarily, the VA's Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The rating criteria for PTSD is broad enough to allow for all of the Veteran's reported symptoms, regardless of whether or not they are listed as examples, to be considered in assigning an evaluation.  Therefore, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for PTSD, bilateral congenital cataracts, and status post right inguinal hernia repair.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Therefore, there exists no basis for referring the case for an extraschedular consideration is presented in this case.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for a higher rating for his PTSD, he has not submitted evidence of unemployability, or claimed to be unemployable due to his PTSD.  The record does not indicate that he has been unable to maintain substantial gainful employment or that he works in a sheltered work environment.  On the contrary, the Veteran stated during a February 2013 VA examination that he did not want to be labeled unemployable.  Likewise, the Veteran indicated throughout his treatment that staying busy with work helped him to manage his symptoms.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In sum, the Board concludes that the preponderance of the evidence is against granting an initial disability rating in excess of 30 percent for the period from June 23, 2005 to December 20, 2007.  However, the Board does find that a disability rating of 50 is warranted for the period beginning December 21, 2007, and to that extent the appeal is granted.
ORDER

From June 23, 2005 to December 20, 2007, entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD is denied.

From December 21, 2007, entitlement to a disability rating of 50 percent, and no higher, for service-connected PTSD is granted, subject to the controlling regulations governing monetary awards.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


